Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 25 are pending.  Claims 1, 10, 19 are independent.  File date is 9-4-2020.     

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 7, 9 - 16, 18 - 23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermoni et al. (US PGPUB No. 20180337931).     	
 
Regarding Claims 1, 19, Hermoni discloses a method for onboarding a Virtual Network Function (VNF) package utilized by one or more network services and a non-transitory computer readable medium having stored thereon executable instructions for onboarding a Virtual Network Function (VNF) package utilized by one or more network services that when executed by a processor of a computer cause the computer to perform steps, the method and the non-transitory computer readable medium comprising:

b)  configuring a set of workflows for the VNF package, in the orchestration manager (Hermoni ¶ 069, ll 1-13: decomposition includes translating business orders into a network oriented service implementation plan; decomposed into a plurality of functions provided by different modules or components; ¶ 070, ll 1-7: provides plan for activation and provisioning of service and workflow management), 
the set of workflows comprising:
c)  a validation workflow for performing one or more validations on the VNF package, and uploading the validated VNF package; (Hermoni ¶ 023, ll 1-9: system computes unique identifier (i.e. checksum, hash, signature) of VNF package or network service definition that allows verification of integrity of VNF package)    
d)  a precertification workflow for mapping a set of identifiers to the uploaded VNF package; (Hermoni ¶ 075, ll 1-7: services within network mapped into products and services; ¶ 128, ll 1-6: unique identifier updated in production if service is migrated, scaled, or subject to any other approved change(identifier associated with particular service) and


Regarding Claims 2, 11, Hermoni discloses the method of claim 1 and the framework of claim 10, wherein contents of the VNF package comprises metadata, scripts, descriptors and a Virtual Infrastructure Manager (VIM) configuration. (Hermoni ¶ 110, ll 1-4: VNF package contains descriptor file (descriptors), deployment file (i.e. configuration information), scripts, policies, monitoring information)    

Regarding Claims 3, 12, Hermoni discloses the method of claim 1 and the framework of claim 10, wherein one or more versions of the VNF package are received by the NFVI admin from a VNF vendor, and uploaded by the NFVI admin on the orchestration manager. (Hermoni ¶ 115, ll 7-16: VNF vendor indicate specific version of VNF package in certificate for checking in verification process; ¶ 074, ll 1-12: administration module operable to enable an administrator to manage, view, and operate NFV-O (i.e. orchestration) system)    

Regarding Claims 4, 13, 20, Hermoni discloses the method of claim 1 and the framework of claim 11 and the computer readable medium of claim 19, wherein the validation workflow comprises qualification check performed by the NFVI admin. (Hermoni ¶ 115, ll 7-16: VNF vendor indicate specific version of VNF package in certificate for checking in verification 

Regarding Claims 5, 14, 21, Hermoni discloses the method of claim 2 and the framework of claim 11 and the computer readable medium of claim 20, wherein the validation workflow further comprises: validating contents of the VNF package (Hermoni ¶ 023, ll 1-9: system computes unique identifier (i.e. checksum, hash, signature) of VNF package or network service definition that allows verification of integrity of VNF package); performing one or more checks on the VNF package (Hermoni ¶ 023, ll 1-9: system computes unique identifier (i.e. checksum, hash, signature) of VNF package or network service definition that allows verification of integrity of VNF package); and uploading the VNF package to an image repository, a Virtual Infrastructure Manager (VIM), and a Network functions virtualization Orchestration (NFVO) for creating the one or more network services. (Hermoni ¶ 070, ll 1-7: activation and provisioning module implements plan for activation and provisioning of service and performing workflow management)      

Regarding Claims 6, 15, 22, Hermoni discloses the method of claim 1 and the framework of claim 11 and the computer readable medium of claim 20, wherein the precertification workflow further comprises:
a)  checking a profile of the VNF package using a High Level Design (HLD) document, (Hermoni ¶ 079, ll 1-15: account and licensing components operable to record and 
b)  creating the one or more network services; (Hermoni ¶ 070, ll 1-7: activation and provisioning module implements plan for activation and provisioning of service and performing workflow management)    
c)  identifying a set of identifiers for the one or more network service, based on the HLD document; (Hermoni ¶ 007, ll 1-15: verifying virtual network function (VNF) package and network service definition; system computes a unique identifier for VNF package or network service) and
d)  creating one or more test cases for testing the created network services. (Hermoni ¶ 112, ll 4-12: certification authority receiving VNF and performing multiple tests; VNF updated due to tests performed)    

Regarding Claims 7, 16, 23, Hermoni discloses the method of claim 6 and the framework of claim 10 and the computer readable medium of claim 19, wherein the certification workflow comprises initiating monitoring of the VNF package and testing the one or more network service using the one or more test cases. (Hermoni ¶ 110, ll 1-4: VNF package contains descriptor file (descriptors), deployment file (i.e. configuration information), test scripts, policies, monitoring information)     

Regarding Claims 9, 18, 25, Hermoni discloses the method of claim 1 and the framework of claim 10 and the computer readable medium of claim 19, wherein onboarding the VNF package 

Regarding Claim 10, Hermoni discloses a framework, stored on a non-transitory computer readable medium, for onboarding a Virtual Network Function (VNF) package utilized by one or more network services, comprising:
a)  a VNF catalog providing a dashboard (Hermoni ¶ 157, ll 1-8: computer programs stored in memory, computer programs when executed enable system to perform various functions) configured for:
b)  identifying the VNF package and a version of the VNF package by a Network Function Virtualization Infrastructure (NFVI) admin; (Hermoni ¶ 007, ll 1-15: verifying virtual network function (VNF) package and network service definition; system computes a unique identifier for VNF package or network service) and
c)  configuring a set of workflows for the VNF package (Hermoni ¶ 069, ll 1-13: decomposition includes translating business orders into a network oriented service implementation plan; decomposed into a plurality of functions provided by different modules or components; ¶ 070, ll 1-7: provides plan for activation and provisioning of service and workflow management), 
the dashboard further comprising:

e)  a service creation user interface for configuring a pre-certification workflow for mapping a set of identifiers to the uploaded VNF package; (Hermoni ¶ 075, ll 1-7: services within network mapped into products and services; ¶ 128, ll 1-6: unique identifier updated in production if service is migrated, scaled, or subject to any other approved change(identifier associated with particular service) and
f)  a certification user interface for configuring a certification workflow for initiating the one or more network service and certifying the VNF package based on the monitoring, and using the mapped identifiers; (Hermoni ¶ 070, ll 1-7: activation and provisioning module implements plan for activation and provisioning of service and performing workflow management) and 
g)  an engine providing one or more adapters for implementing the set of workflows and the VNF onboarding. (Hermoni ¶ 070, ll 1-7: activation and provisioning module implements plan for activation and provisioning of service and performing workflow management; ¶ 068, ll 1-12: service fulfillment module manages service and resource instance which includes onboarding, scaling, termination, software update, test environment, and/or rollback procedure)    

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 8, 17, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hermoni in view of Krug (US PGPUB No. 20200076686).  

Regarding Claims 8, 17, 24, Hermoni discloses the method of claim 1 and the framework of claim 10 and the computer readable medium of claim 19. 
Hermoni does not disclose for a): rollback validation for deleting an uploaded VNF package when validation fails, and for b): rollback certification for removing configurations when certification fails. 
However, Krug discloses wherein the set of workflows further comprises:
a)  a rollback validation for deleting the uploaded VNF package when the validation workflow fails, (Krug ¶ 054, ll 7-10: remove service function during network upgrades by making it easy to “rollback” a solution (i.e. function) if a problem (validation failure) is detected) and
b)  a rollback certification for removing configurations and monitoring when the certification workflows fails. (Krug ¶ 054, ll 7-10: remove service function during network upgrades by making it easy to “rollback” a solution (i.e. function) if a problem (validation failure) is detected)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


March 9, 2021



/KYUNG H SHIN/Primary Examiner, Art Unit 2443